J-S63024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

WILLIE R. TRAVIS

                            Appellant                    No. 687 MDA 2014


                  Appeal from the PCRA Order February 11, 2014
                 In the Court of Common Pleas of Dauphin County
                  Civil Division at No(s): CP-22-CR-0002610-2006


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                       FILED NOVEMBER 06, 2014

        Appellant, Willie R. Travis, appeals pro se from the order entered

February 11, 2014, which denied his first petition filed pursuant to the Post

Conviction Relief Act (PCRA).1 We vacate and remand.

        On December 5, 2006, Travis entered a guilty plea to Recklessly

Endangering Another Person, Carrying a Firearm Without a License, and

Person Not to Possess Firearms.            The trial court sentenced Travis to an

aggregate term of three to eight years’ incarceration. Travis did not file a

direct appeal.

        On January 13, 2014, Travis filed a pro se PCRA petition. On January

23, 2014, the PCRA court issued notice of its intent to dismiss Travis’s
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S §§ 9541 et seq.
J-S65024-14



petition without a hearing for failure to state a cognizable claim under the

PCRA.   On February 11, 2014, the court issued a final order dismissing

Travis’s petition. This timely appeal followed.

      Preliminarily, we note that the failure to appoint counsel to assist an

indigent, first-time PCRA petitioner is manifest error. The Rules of Criminal

Procedure clearly require the appointment of counsel.       See Pa.R.Crim.P.

904(C) (“[W]hen an unrepresented defendant satisfies the judge that the

defendant is unable to afford or otherwise procure counsel, the judge shall

appoint counsel to represent the defendant on the defendant's first petition

for post-conviction collateral relief.”). This principle has been reinforced in

appellate court decisions on many occasions, and the cases have required

the appointment of counsel where the initial pro se petition is seemingly

wholly without merit, Commonwealth v. Kaufmann, 592 A.2d 691 (Pa.

Super. 1991), where the petition is untimely filed, Commonwealth v.

Smith, 818 A.2d 494 (Pa. 2003), and where the petitioner has not

requested appointment of counsel, Commonwealth v. Guthrie, 749 A.2d
502 (Pa. Super. 2000).

      Instantly, the record is devoid of any indication that Travis was

advised of his right to counsel or that he requested to proceed pro se.

Therefore, because this is Travis’s first PCRA petition, the PCRA court should

have appointed counsel to assist him in the prosecution of this petition.

Accordingly, we are constrained to vacate the order entered below and

remand for the appointment of counsel.

                                     -2-
J-S65024-14



      Order vacated.   Case remanded for the appointment of counsel and

further proceedings consistent with this judgment order.     Jurisdiction

relinquished.


      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2014




                                  -3-